37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Eric Rynard CANADY, Defendant Appellant.
No. 94-6657.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 13, 1994Decided:  October 6, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CR-90-128, CA-93-539-R)
Eric Rynard Canady, Appellant Pro Se.
Donald Ray Wolthuis, Office of the United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
DISMISSED.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal substantially on the reasoning of the district court.*  United States v. Canady, Nos.  CR-90-128;  CA-93-539-R (W.D.Va. May 9, 1994).  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that the amendments to the United States Sentencing Commission, Guidelines Manual, Secs. 3C1.1, 3E1.1 (Nov.1993), are not retroactive.  U.S.S.G. Sec. 1B1.10(d) (Nov.1993)